Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 1 of 23 PAGEID #: 2057




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 Raymond Price,

        Plaintiff,                                  Case No. 2:18-cv-949

        v.                                          Judge Sarah D. Morrison
                                                    Magistrate Judge Chelsey M. Vascura
 United States of America, et al.,

        Defendants.

                                     OPINION AND ORDER

        This matter is before the Court on three Motions for Summary Judgment. Defendant

 United States of America has filed a Motion for Summary Judgment (ECF No. 60) to which

 Plaintiff has responded (ECF No. 66) and the United States has replied (ECF No. 73). Defendant

 Ambulatory Care Solutions of Ohio, LLC, (“ACS of Ohio”) has filed a Supplemental Motion for

 Summary Judgment (ECF No. 62) to which Plaintiff has responded (ECF No. 68) and ACS of

 Ohio has replied (ECF No. 75). Plaintiff filed a Motion for Partial Summary Judgment pertaining

 to his claims against ACS of Ohio. (ECF No. 61.) ACS of Ohio filed a Memorandum in

 Opposition (ECF No. 72), and Plaintiff filed a Reply (ECF No. 76). These matters are now ripe

 for decision.

 I.     FACTUAL BACKGROUND

        A.       The VA-Belmont

        In March 2015, the VA Pittsburgh Healthcare System (“VAPHS”), a branch of the

 Department of Veterans Affairs (“VA”), entered into a contract (the “Contract”) with

 Ambulatory Care Solutions, LLC, (“ACS”) to provide primary care services at a VA Medical

 Center located in Belmont County, Ohio (the “VA-Belmont”). (ECF No. 61-12.) At some point,



                                                1
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 2 of 23 PAGEID #: 2058




 ACS formed Defendant ACS of Ohio to fulfill its contractual obligations and to operate the VA-

 Belmont. (ECF No. 51, ¶ 2.) Beyond this, the relationship between ACS and ACS of Ohio

 remains unknown. During the relevant time period, until at least November 2016, the providers

 at the VA-Belmont were employed by ACS of Ohio. (Christina Hood Aff. ¶ 4, ECF No. 31-1.)

         Pursuant to the Contract, ACS was responsible for “comply[ing] with all relevant VA

 policies and procedures, including those related to quality, patient safety and performance . . . .”

 (ECF No. 61-12, at 7.) These policies and procedures included VHA Directive 2009-019 and

 VHA Directive 1088, which governed the transmission of results for diagnostic tests at VA

 clinics. (ECF Nos. 61-15, 61-16.) Pursuant to the former, a clinician ordering a diagnostic test at

 a VA clinic was required to communicate the test results to the patient within fourteen days.

 (ECF No. 61-15, at 4.) VHA Directive 1088, which went into effect on October 7, 2015, requires

 “test results requiring action” to be communicated even more quickly, within seven days. (ECF

 No. 61-16, at 4.)

         The VA maintained some oversight of the VA-Belmont to ensure ACS’s compliance with

 VA policies. For example, in June 2015, the VA Office of Inspector General (“OIG”) evaluated

 the VA-Belmont to assess its “environment of care.” (ECF No. 66-6.) On September 15, 2015,

 the OIG issued a report criticizing the VA-Belmont for failing to notify patients of test results

 within fourteen days. (Id. at 16.) Specifically, the OIG found that VA-Belmont “[c]linicians did

 not consistently notify 16 of 46 patients (34 percent) of their lab results within” that time frame.

 (Id.)

         In response to these findings, the OIG recommended that, by January 31, 2016, patients

 be consistently notified of laboratory results within fourteen days. (Id. at 26.) In an August 5,




                                                   2
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 3 of 23 PAGEID #: 2059




 2015, memorandum in response to the OIG’s recommendation, VAPHS pledged to take various

 steps to achieve this goal. (Id.)

         B.      Raymond Price

         Plaintiff Raymond Price annually visits the VA-Belmont for routine lab work. (Raymond

 Price Aff. ¶¶ 2–3, ECF No. 33-9.) As a part of his annual lab work, the VA-Belmont tested Mr.

 Price’s Prostate-Specific Antigen (“PSA”) levels because of his family history of cancer.

 (Russell Pachynski Letter, at 5, ECF No. 61-6; Aaron Feliz Letter, at 1, ECF No. 61-8; Jonathan

 Burroughs Report, at 10, ECF No. 61-11.) PSA is a protein produced by the prostate, and

 elevated levels of PSA indicate a risk of prostate cancer. A PSA level greater than 2.0 ng/ml in

 Mr. Price’s demographic group is abnormal and requires further evaluation. (Feliz Letter, at 2.)

         In 2012 and 2013, when the VA-Belmont tested Mr. Price’s PSA levels, his levels were

 “at the high end of normal” for the average male but were abnormal for someone in his

 demographic group. (Id. at 1–2.) The VA-Belmont did not test Mr. Price’s PSA levels in 2014.

 (Id. at 1.)

         On October 2, 2015, Mr. Price went in for his annual lab work. (Id.; ECF No. 66-9.) Mr.

 Price was seen by a nurse practitioner who sent his blood to the VAPHS laboratory for testing,

 including a PSA test. (Feliz Letter, at 2; ECF No. 66-9.) When Mr. Price’s appointment

 concluded that afternoon, his lab results had not yet been processed. (ECF No. 66-9, at 5, 7.) Mr.

 Price left the VA-Belmont without receiving the results of his PSA test.

         The VAPHS laboratory completed Mr. Price’s PSA test later that same evening and input

 the results into his medical records at 7:14pm. (ECF No. 60-5, at 3.) His PSA level was

 measured at 61.98 ng/ml, well above normal. (Id.) A PSA value above sixty has a greater than

 seventy-five percent positive predictive value for prostate cancer. (Feliz Letter, at 2.)



                                                   3
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 4 of 23 PAGEID #: 2060




        Two days earlier, on September 30, 2015, Mr. Price had submitted a request for the VA

 to fax his “recent bloodwork” to his primary care doctor, Daniel Jones, who works outside the

 VA system. (ECF No. 60-2.) Dr. Jones’s office faxed this request to the VA at 9:24am. (Id.) In

 response to this request, the VAPHS laboratory sent at least some of Mr. Price’s test results to

 Dr. Jones, although which results were sent and when they were sent remains contested. The VA

 contends that on October 9, 2015, VAPHS sent to Dr. Jones the results of all of Mr. Price’s tests

 from September 1, 2015, to October 9, 2015, including his 2015 PSA test results. (Glenn

 Morrison Decl. ¶¶ 7, 8, ECF No. 60-1; ECF Nos. 60-3 – 60-5.)

        Dr. Jones’s records tell a different story. According to Dr. Jones’s notes in Mr. Price’s

 chart, Mr. Price went in for an appointment on September 30, 2015; at the conclusion of this

 appointment, at 9:39am, Dr. Jones was expecting to get lab results from the VA “soon.” (ECF

 No. 66-11, at 5.) Dr. Jones must have received some lab results from the VA within the next two

 weeks because the chart says that Dr. Jones discussed Mr. Price’s lab results with him on

 October 13, 2015. (ECF No. 66-13, at 10.) However, the only document in Dr. Jones’s records

 showing lab results from VAPHS is a lab report that was printed on September 30, 2015, at

 9:43am (about twenty minutes after Dr. Jones’s office submitted the records request to the VA).

 (ECF No. 66-11, at 6.) This report only contains Mr. Price’s lab results from tests occurring

 between September 29, 2014, and September 30, 2015. (Id.) Because this lab report was printed

 prior to Mr. Price’s October 2 visit, it does not contain the results of his 2015 PSA test. And

 because Mr. Price had not had his PSA levels tested in 2014, the report contains no information

 about Mr. Price’s PSA levels. Thus, besides the VA’s say-so, there is no evidence that VAPHS

 ever provided Dr. Jones with Mr. Price’s 2015 PSA test results.




                                                  4
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 5 of 23 PAGEID #: 2061




        Over one year later, on October 28, 2016, Mr. Price returned to the VA-Belmont for

 another PSA test. (Feliz Letter, at 3.) Mr. Price’s PSA level had increased to 145.36 ng/ml, a

 figure indicative of widely-metastatic stage IV prostate cancer. (Id.) On November 16, 2016, Mr.

 Price returned to the VA-Belmont where he learned for the first time that his PSA levels were

 elevated. (Raymond Price Aff. ¶ 5, ECF No. 61-3). After follow-up testing, Mr. Price was

 diagnosed with advanced prostate cancer. (Feliz Letter, at 3; Russell Pachynski Aff. ¶ 5, ECF

 No. 61-5.)

 II.    PROCEDURAL BACKGROUND

        In November 2017, Mr. Price submitted an administrative claim of medical malpractice

 to the VA. (ECF No. 61-23.) On June 13, 2018, the VA wrote Mr. Price denying his claim on the

 ground that the relevant VA-Belmont employees were contract employees, precluding liability

 for the United States. (ECF No. 61-25.) At that time, the VA identified ACS as the contractor

 that operated the VA-Belmont until September 2016 but did not mention ACS of Ohio. (Id.)

        Mr. Price contends that prior to June 13, 2018, he had never heard of ACS and that he

 was not aware that the clinicians at the VA-Belmont were not VA employees. (Raymond Price

 Aff. ¶¶ 4–6, ECF No. 61-17.)

        On August 23, 2018, Mr. Price filed a Complaint against the United States and against

 ACS. (Compl., ECF No. 1.) On March 7, 2019, Mr. Price filed an Amended Complaint. (ECF

 No. 25.) The Amended Complaint pleads allegations of negligence against ACS (Count One)

 and the United States (Counts Two and Three). (Id. at 21–28.) The parties have since agreed to

 substitute ACS of Ohio for ACS as the appropriate defendant. (ECF No. 51.)

        The United States subsequently moved to dismiss the Amended Complaint for lack of

 subject matter jurisdiction on the ground of sovereign immunity. (ECF No. 27.) The Court



                                                 5
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 6 of 23 PAGEID #: 2062




 granted this motion in part, finding that the United States had not waived its sovereign immunity

 for any negligence committed by its contractor (ACS) but finding that the United States could

 still be liable for negligence by its own employees. (ECF No. 42.) Specifically, the Court found

 that the United States could be liable for negligence in two possible circumstances: 1) the

 “actions of VAPHS employees surrounding the PSA testing (and the transmission of the test

 results)” or 2) “through VAPHS’s supervision of the employees at the VA-Belmont, to the extent

 that it had a responsibility to do so.” (Id. at 10.) The United States now moves for summary

 judgment on both remaining theories of liability. (ECF No. 60.)

         ACS of Ohio filed an early Motion for Summary Judgment arguing that Count One was

 a “medical claim” that had been filed outside of the one-year statute of limitations for medical

 claims under Ohio law. (ECF No. 31.) The Court denied the motion on two grounds. (ECF No.

 52.) First, the Court found that a portion of Count One was not a medical claim, concluding that

 any allegations that ACS of Ohio had been “directly negligent by failing to follow VA policies

 and directives and to develop and implement appropriate policies and procedures to ensure

 timely communication of lab results” was not a medical claim and was not time-barred. (Id. at

 10.) Second, the Court concluded that although the remainder of Count One was a medical claim

 that had been filed outside of the one-year statute of limitations, Mr. Price had presented

 sufficient evidence that ACS of Ohio should be “estopped from asserting a statute of limitations

 defense on the basis of constructive fraud . . . .” (ECF No. 52, at 23.) ACS of Ohio has filed a

 Supplemental Motion for Summary Judgment on all remaining theories of liability. (ECF No.

 62.)

        Mr. Price has also filed a Motion for Partial Summary Judgment on four matters related

 to ACS of Ohio’s liability—1) that ACS of Ohio deviated from the standard of care when it



                                                  6
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 7 of 23 PAGEID #: 2063




 delayed notifying Mr. Price about his 2015 PSA test results, 2) that Mr. Price was an intended

 beneficiary of the Contract, 3) that ACS of Ohio breached its duty to Mr. Price by failing to

 follow VA policies and directives, and 4) that ACS of Ohio is equitably estopped from asserting

 its statute of limitations defense.

 III.    STANDARD OF REVIEW

         Summary judgment is appropriate when “there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

 movant has the burden of establishing there are no genuine issues of material fact, which may be

 achieved by demonstrating the nonmoving party lacks evidence to support an essential element

 of its claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v. Pickrel,

 Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir.1993). The burden then shifts to the

 nonmoving party to “‘set forth specific facts showing that there is a genuine issue for trial.’”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed. R. Civ. P. 56). When

 evaluating a motion for summary judgment, the evidence must be viewed in the light most

 favorable to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970).

         A genuine issue exists if the nonmoving party can present “significant probative

 evidence” to show that “there is [more than] some metaphysical doubt as to the material facts.”

 Moore v. Philip Morris Cos., 8 F.3d 335, 339–40 (6th Cir. 1993). In other words, “summary

 judgment will not lie . . . if the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Anderson, 477 U.S. at 248; accord Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 587 (1986) (concluding that summary judgment is appropriate when

 the evidence could not lead the trier of fact to find for the non-moving party).




                                                    7
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 8 of 23 PAGEID #: 2064




 IV.    ANALYSIS

        A.      Claims Against the United States

        As explained above, the Court previously ruled that the claim against the United States

 premised on the negligence of the VAPHS employees could proceed. The United States now

 contends that the VAPHS employees were not negligent because they properly conducted the

 PSA test on Mr. Price’s blood, they transmitted the results to Mr. Price’s medical records, and

 they provided the results to Dr. Jones. The first two points are not in dispute. However, granting

 summary judgment on the third—that VAPHS provided the PSA results to Dr. Jones—would

 impermissibly require that the facts be construed in the light most favorable to the United States,

 not to Mr. Price.

        It is clear from Dr. Jones’s records that he received some results from VAPHS, but the

 evidence does not prove that these records included the 2015 PSA test results. In fact, the results

 Dr. Jones received were printed before Mr. Price’s 2015 PSA test occurred. A reasonable

 inference from these records is that VAPHS provided Dr. Jones with Mr. Price’s test results

 immediately after receiving the records request on the morning of September 30, 2015, but did

 not provide any later test results, including the PSA test that occurred two days later.

        Moreover, Dr. Jones’s lack of follow-up with Mr. Price also gives rise to the inference

 that he did not receive the results of Mr. Price’s PSA test. Mr. Price has offered evidence that his

 test results were of great medical concern, so it is reasonable to expect that had Dr. Jones been

 aware of these concerning results, he would have followed up on them. That he did not do so

 indicates he may not have been aware of them.




                                                   8
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 9 of 23 PAGEID #: 2065




          A genuine dispute remains whether VAPHS negligently failed to provide the results of

 Mr. Price’s 2015 PSA test to Dr. Jones. The United States’ Motion for Summary Judgment on

 this claim is DENIED.

          The second theory of liability that the Court permitted to proceed at the motion to dismiss

 stage was based on the United States’ allegedly negligent supervision of the VA-Belmont, to the

 extent it had a responsibility to do so. The United States now argues that this claim is barred by

 sovereign immunity and thus the Court lacks subject matter jurisdiction to decide it. 1 The United

 States is correct.

          The United States has waived its sovereign immunity to tort suits via the Federal Tort

 Claims Act (“FTCA”), but this waiver is subject to various exceptions. Snyder v. United States,

 590 F. App’x 505, 509 (6th Cir. 2014). One such exception, known as the discretionary function

 exception, excludes from the FTCA an agency or government employee’s “exercise or

 performance or . . . failure to exercise or perform a discretionary function . . . .” 28 U.S.C.

 § 2680(a). This is a broad exception that applies to any discretionary actions “involv[ing] policy-

 based judgments.” Snyder, 590 F. App’x at 509.

          Governmental action or inaction falls within the discretionary function exception if the

 act or omission “‘involves an element of judgment’” and “the nature and quality of that judgment

 [is] of the type the exception seeks to shield from liability (i.e. concerning matters of policy).” Id.

 (quoting United States v. Gaubert, 499 U.S. 315, 322–23 (1991)). Deciding whether a decision is

 a matter of policy is an objective inquiry. Rosebush v. United States, 119 F.3d 438, 444 (6th Cir.

 1997). The question “is whether the challenged actions are ‘susceptible to policy analysis,’ not



          1
           An argument that the Court lacks subject matter jurisdiction over a particular issue may be raised at any
 time. Franzel v. Kerr Mfg. Co., 959 F.2d 628, 630 (6th Cir. 1992).


                                                           9
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 10 of 23 PAGEID #: 2066




 whether they were the result of a policy analysis.” Id. (emphasis added) (quoting Gaubert, 499

 U.S. at 325).

        The first step in deciding whether the discretionary function exception applies “is to

 determine exactly what conduct is at issue.” Id. at 441. The exception applies if the conduct at

 issue involves an agency or governmental employee acting through an exercise of judgment

 rather than in accordance with an express and explicit legal mandate. See Snyder, 590 F. App’x

 at 510. Here, the conduct at issue is the manner in which VAPHS supervised the contractors

 operating the VA-Belmont. Mr. Price points to no legal mandate governing how VAPHS was to

 conduct this supervision. “Supervision of a contractor’s work, including the degree of oversight

 to exercise, is inherently a discretionary function.” Guile v. United States, 422 F.3d 221, 231 (5th

 Cir. 2005). Such oversight is in the government’s discretion even when it comes to something as

 serious as safety protocols. See Berrien v. United States, 711 F.3d 654, 658 (6th Cir. 2013)

 (“[T]he law is clear that the government may delegate its safety responsibilities to independent

 contractors in the absence of federal laws or policies restricting it from doing so.” (internal

 quotation marks omitted)); cf. United States v. S.A. Empresa de Viacao Aerea Rio Grandense

 (Varig Airlines), 467 U.S. 797, 819–20 (1984) (holding that FAA’s decisions in monitoring

 airplane safety are discretionary).

        Mr. Price emphasizes that the VA carved out a role for itself in how test results were

 reported at the VA-Belmont by agreeing to “ensure” that results were provided to patients in a

 timely fashion. (See, e.g., Pl. Resp. to USA Mot. for Summ. J., at 4, 6, ECF No. 66.) But it was

 in VAPHS’s sole discretion to decide how best to ensure that this pledge was fulfilled.

        That VAPHS decided to audit the VA-Belmont does not cabin the VA’s discretion. See

 Gowdy v. United States, 412 F.2d 525, 529 (6th Cir. 1969) (“The mere reservation of the right to



                                                  10
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 11 of 23 PAGEID #: 2067




 inspect the work did not impose upon the Government any duty of inspection or control.”). It

 was in VAPHS’s discretion not only to decide how to monitor the VA-Belmont, but also to

 decide how best to respond to any discovered shortcomings. These types of decisions are capable

 of policy analysis—and thus are in the agency’s discretion—because they require consideration

 of how best to use limited resources to achieve safety goals. Cf. Wilburn v. United States, 745 F.

 App’x 578, 582 (6th Cir. 2018) (holding that VA had discretion to decide closing speed of VA

 hospital elevator doors); Berrien, 711 F.3d at 661 (determining that Army’s “decision to spot

 check for safety compliance” at military base fell within discretionary function exception);

 Totten v. United States, 806 F.2d 698, 701 (6th Cir. 1986) (finding that Air Force’s decisions as

 to safety clothing and equipment “involved discretionary decisions based not only on safety but

 also on such considerations as budgetary and time constraints and the availability of personnel

 with expertise . . . .”). While the VA has a legal duty to provide health care for the nation’s

 veterans, it has the discretion to do so as it sees fit, and it has no duty to do so at all costs.

          The Court’s decision that the discretionary function exception applies has nothing to do

 with the propriety of the VA’s actions in this case. Indeed, in terms of the legal analysis “it

 simply does not matter whether the VA was negligent.” Wilburn, 745 F. App’x at 582. What

 matters is whether the VA acted here in a matter that was within its sole discretion. It did. The

 Court thus lacks subject matter jurisdiction to decide whether the VA was negligent in how it

 supervised the VA-Belmont.

          This aspect of the Amended Complaint is DISMISSED for lack of subject matter

 jurisdiction. 2



          2
            Although this issue has arisen at the summary judgment stage, the Court lacks jurisdiction to decide this
 issue on the merits, including to decide summary judgment. As a result, the United States’ jurisdictional argument is
 treated as if raised in a motion to dismiss. See Ogle v. Church of God, 153 F. App’x 371, 375 (6th Cir. 2005).

                                                          11
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 12 of 23 PAGEID #: 2068




        B.      Claims Against ACS of Ohio

        As explained above, Mr. Price has two remaining avenues of relief against ACS of

 Ohio—1) a non-medical claim that ACS of Ohio negligently failed to follow VA policies and

 procedures and to develop and implement appropriate policies and procedures to ensure timely

 communication of lab results (the “deficient policy claim”) and 2) a medical malpractice claim

 against ACS of Ohio that can only proceed if ACS of Ohio is not permitted to assert a statute of

 limitations defense.

                1.      Deficient Policy Claim

        The Court previously concluded that Mr. Price’s deficient policy claim was not a medical

 claim because it does “not stem from the prevention, identification, or alleviation of a physical or

 mental defect, illness, or disease.” (ECF No. 52, at 10.) The Court thus determined that such a

 claim was not barred by Ohio’s one-year statute of limitations for medical claims. (See id.)

        However, this deficient policy claim, like any other negligence claim, requires proof that

 ACS of Ohio owed a duty of care to Mr. Price and that it breached that duty. See Berdyck v.

 Shinde, 613 N.E.2d 1014, 1020 (Ohio 1993). Even if ACS of Ohio had a duty to comply with the

 VA’s policies and directives, this might not be a duty that was owed to Mr. Price. That is,

 although the Contract may have obligated ACS of Ohio to comply with VA policies and

 directives, this alone would be insufficient to establish that ACS of Ohio owed Mr. Price such a

 duty of compliance.

        The Court opined that ACS of Ohio might have a duty to Mr. Price if he were an intended

 beneficiary of the Contract. (ECF No. 52, at 10–11.) But even assuming Mr. Price was an

 intended beneficiary of the Contract, this alone is not enough to provide for liability because that

 would only show that Mr. Price would have a right to enforce the Contract. See Reisenfeld & Co.



                                                  12
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 13 of 23 PAGEID #: 2069




 v. Network Grp., Inc., 277 F.3d 856, 863 (6th Cir. 2002). Because Mr. Price has sued ACS of

 Ohio for negligence—a tort claim, not a contract claim—it does not matter whether he has a

 right to enforce the Contract. Rather Mr. Price must establish that ACS of Ohio breached a tort

 duty that it owed to him. See Hoskins v. Aetna Life Ins. Co., 452 N.E.2d 1315, 1320 (Ohio 1983)

 (“[I]t is no tort to breach a contract . . . .”).

         Contractual and tort duties can overlap. See, e.g., id. (comparing insurer’s tort duty to act

 in good faith with its duty under an insurance contract). A contractual relationship can also create

 a tort duty. See Motorists Mut. Ins. Co. v. Said, 590 N.E.2d 1228, 1232 (Ohio 1992), overruled in

 part by Zoppo v. Homestead Ins. Co., 644 N.E.2d 397 (Ohio 1994). But any tort duty arising

 from a contractual relationship remains separate from the contractual duty. “A tort claim based

 upon the same actions as those upon which a claim of contract breach is based will exist

 independently of the contract action only if the breaching party also breaches a duty owed

 separately from that created by the contract, that is, a duty owed even if no contract existed.”

 Textron Fin. Corp. v. Nationwide Mut. Ins. Co., 684 N.E.2d 1261, 1270 (Ohio Ct. App. 1996).

         Mr. Price identifies no cases where a tort duty has been created by a contract (as opposed

 to a contractual relationship) under Ohio law, and the Court has been unable to find any. Thus,

 for the deficient policy claim against ACS of Ohio to survive, it must be the case that ACS of

 Ohio had a tort duty to either 1) abide by VA policies and procedures or 2) implement better

 policies regarding the timely communication of test results.

         In determining whether ACS of Ohio had one of these duties, the Court looks to ACS of

 Ohio’s relationship with Mr. Price and whether that relationship created an obligation for it to

 exercise due care toward him. See Wallace v. Ohio Dep’t of Commerce, 773 N.E.2d 1018, 1026

 (Ohio 2002). Such an obligation can be created in a number of ways, including from the common



                                                     13
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 14 of 23 PAGEID #: 2070




 law, a legislative enactment, concepts of morals and justice, convenience, or based on the

 particular circumstances of a case. Id.

          As for the first potential duty—the duty to abide by VA policies or procedures—ACS of

 Ohio had no such duty except to the extent that it agreed to do so—i.e., a contractual duty. VA

 policies or procedures only pertain to the VA and to others who agree to abide by them. Because

 ACS of Ohio had no independent legal duty to abide by VA policies and procedures, a breach of

 these policies or procedures could not itself give rise to a tort.

          The second potential duty—ACS of Ohio’s obligation to implement adequate policies

 regarding the timely communication of lab results—can certainly give rise to a tort. But ACS of

 Ohio’s duty to implement adequate policies only existed vicariously as a result of the duty of

 care that its employees owed their patients at the VA-Belmont. See Hanshaw v. River Valley

 Health Sys., 789 N.E.2d 680, 684, 686 (Ohio Ct. App. 2003) (concluding that while doctor had

 duty to report newborn’s abnormal test results to the mother, the hospital did not have a statutory

 or common law duty to do so). Thus, this duty was incidental to the medical care that ACS of

 Ohio provided. Cf. Fazzone v. W. Reserve Care Sys., No. 90 C.A. 72, 1991 WL 124428, at *1–2

 (Ohio Ct. App. July 2, 1991) (holding that lawsuit alleging negligence in failure to sterilize

 operating room was a medical claim because use of surgical suite and equipment was incidental

 to the medical care provided). Outside of the medical duty of the practitioners at the VA-

 Belmont and ACS of Ohio’s derivative responsibility for their actions, there was no duty by ACS

 of Ohio to report Mr. Price’s test results to him. As a result, just as improperly providing test

 results is a medical claim, (ECF No. 52, at 7–8), the failure to implement appropriate policies

 related to providing test results is too. Mr. Price’s deficient policy claim is thus another medical

 claim.



                                                   14
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 15 of 23 PAGEID #: 2071




          To put all of this more concretely, ACS of Ohio had a dual duty to promptly provide Mr.

 Price with his PSA test results, both to comply with VA policy (a contractual duty) and to ensure

 that it was providing adequate care to Mr. Price (a medical duty). Construing the facts in the light

 most favorable to Mr. Price requires the Court to conclude at this stage that ACS of Ohio should

 have immediately provided Mr. Price with his PSA test results. The results indicated an

 extraordinarily high risk of cancer, and immediate action was required. Only the medical duty is

 relevant to the negligence claim that Mr. Price has brought, and a breach of that tort duty can

 only give rise to a medical claim.

                   2.       Equitable Estoppel and Equitable Tolling

          The Court previously found that all of Mr. Price’s medical claims are subject to a one-

 year statute of limitations that expired no later than December 13, 2017. (ECF No. 52, at 17.)

 Because all of Mr. Price’s claims against ACS of Ohio are medical claims, including the

 deficient policy claim discussed above, they are untimely unless the statute of limitations is

 subject to the doctrines of equitable estoppel or equitable tolling. 3 (See ECF No. 52, at 20.)

          To begin with, the parties conflate the concepts of equitable estoppel and equitable

 tolling. They are two separate doctrines. Aronhalt v. Castle, No. 12AP-196, 2012 WL 6035012,

 at *8 (Ohio Ct. App. Dec. 4, 2012); see Cheatom v. Quicken Loans, 587 F. App’x 276, 281 (6th

 Cir. 2014) (concluding the same for federal common law). Equitable estoppel can be invoked to

 toll a statute of limitations, but a statute of limitations can also be equitably tolled for other

 reasons, such as due to fraudulent concealment. See Perkins v. Falke & Dunphy, LLC, No.

 25162, 2012 WL 6097104, at *3 (Ohio Ct. App. Dec. 7, 2012). ACS of Ohio argues that neither


          3
            The Court previously determined that it need not decide the issue of whether the statute of limitations was
 tolled while Mr. Price’s administrative claim was pending because that would not have affected the validity of his
 claim. (ECF No. 52, at 17–18.) However, the Court did not previously consider whether equitable tolling was
 appropriate.

                                                          15
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 16 of 23 PAGEID #: 2072




 equitable estoppel nor equitable tolling apply to this case but fails to distinguish between them.

 Because ACS of Ohio discusses both concepts, the Court assumes that it is seeking summary

 judgment with respect to both. The Court will analyze each in turn.

                        a.      Equitable estoppel

        “Equitable estoppel prevents relief when one party induces another to believe certain

 facts exist and the other party changes his position in reasonable reliance on those facts to his

 detriment.” State ex rel. Chavis v. Sycamore City Sch. Dist. Bd. of Educ., 641 N.E.2d 188, 196

 (Ohio 1994). A prima facie case of equitable estoppel requires that the plaintiff prove four

 things: 1) the defendant made a factual misrepresentation; 2) the misrepresentation was

 misleading; 3) the defendant induced actual reliance by the plaintiff, and that reliance was

 reasonable and in good faith; and 4) that reliance caused detriment to the plaintiff. Perkins, 2012

 WL 6097104, at *2.

        Equitable estoppel may be used to prohibit inequitable use of a statute of limitations

 defense. See McCualsky v. Appalachian Behavioral Healthcare, 100 N.E.3d 1049, 1054–55

 (Ohio Ct. App. 2017) (noting that to invoke equitable estoppel as a bar to a statute of limitations

 defense, the plaintiff must show the defendant’s specific actions prevented him from timely

 filing the lawsuit); Burkhalter v. Ohio State Highway Patrol, No. 00AP-1310, 2001 WL 811858,

 at *2 (Ohio Ct. App. July 19, 2001) (“Equitable estoppel can preclude a defendant from asserting

 the bar of the statute of limitations where the misrepresentation induced a delay in the filing of

 the action.”). But the Ohio Supreme Court has indicated that equitable estoppel applies

 differently when invoked to toll the statute of limitations. In that context, a plaintiff must show,

 at the very least, that the defendant acted in a manner that was “designed to prevent” the plaintiff

 from filing suit. See Doe v. Archdiocese of Cincinnati, 880 N.E.2d 892, 895 (Ohio 2008). There



                                                  16
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 17 of 23 PAGEID #: 2073




 must be some level of intentionality on the part of the defendant. Thus, for equitable estoppel to

 toll the statute of limitations, it is not enough for a plaintiff to reasonably rely to his detriment on

 a misleading misstatement by the defendant. The defendant’s misleading statement must also

 have been made in a manner that was “designed to prevent” the plaintiff from filing suit.

         ACS of Ohio argues that Mr. Price’s burden is even greater, that he must prove that ACS

 of Ohio misled him with respect to the statute of limitations specifically. (ACS of Ohio Resp. to

 Pl. Mot. for Summ. J., at 14, ECF No. 72.) The Court has already rejected this argument, finding

 that it relies on thinly reasoned Ohio intermediate appellate court decisions. (ECF No. 52, at 19–

 20.) While the Sixth Circuit has previously cited to this same string of cases, 4 it has only done so

 in cases that are not precedential. See United States v. Aleman-Ramos, 155 F. App’x 845, 849 &

 n.1 (6th Cir. 2005) (criticizing district court for “inappropriately” relying on an “unpublished and

 non-precedentially binding” Sixth Circuit decision); Smith v. Astrue, 639 F. Supp. 2d 836, 841

 (W.D. Mich. 2009) (“[U]npublished decisions of the Sixth Circuit do not bind anyone except the

 parties to those particular cases . . . .”). For the reasons previously stated, the Court does not

 believe that this is the proper standard. Regardless, because the Court ultimately finds that Mr.

 Price cannot meet the lower standard set out in Doe, it need not determine whether the standard

 is a stricter one.

         Even assuming that he can meet the other elements of equitable estoppel and even

 assuming that this lower bar applies, Mr. Price cannot show that ACS of Ohio’s actions were


         4
             See Berhad v. Advanced Polymer Coatings, Inc., 652 F. App’x 316, 324 (6th Cir. 2016); Antioch Co.
 Litig. Tr. v. Morgan, 644 F. App’x 579, 583 (6th Cir. 2016); Walburn v. Lockheed Martin Util. Servs., Inc., 443 F.
 App’x 43, 48–49 (6th Cir. 2011). These cases also cite to another District Court of Appeals case for a similar
 proposition. See Berhad, 652 F. App’x at 324 (citing Hoeppner v. Jess Howard Elec. Co., 780 N.E.2d 290, 297
 (Ohio Ct. App. 2002)); Antioch, 644 F. App’x at 583 (same); Walburn, 443 F. App’x at 48 (same). But that cited
 case is also poorly reasoned. It improperly imports a standard about equitable tolling to the equitable estoppel
 context without any explanation for doing so. See Hoeppner, 780 N.E.2d at 297 (citing Welfley v. Vrandenburg, No.
 95APE11-1409, 1996 WL 145467 (Ohio Ct. App. Mar. 29, 1996)).


                                                        17
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 18 of 23 PAGEID #: 2074




 “designed to prevent” him from filing suit. Mr. Price identifies multiple ways in which he claims

 that he was misled into believing that the VA-Belmont was operated by VA employees. For

 example, he points to the usage of VA signage at the VA-Belmont, correspondence he received

 from the VA, and the fact that when his counsel sent a letter to the VA-Belmont prior to

 initiating this lawsuit, it was the VA that responded rather than ACS of Ohio. (Pl. Mot. for

 Summ. J., at 10–13, ECF No. 61.) But none of these is evidence of any intent on the part of ACS

 of Ohio to stymy Mr. Price’s efforts to sue. Rather, this is only indicative of the strict level of

 control that the VA maintained over how ACS operated the VA-Belmont. For example, as Mr.

 Price acknowledges, the VA signage was mandated by the Contract. (ECF No. 61-12, at 44.) Mr.

 Price presents no evidence that any of the identified actions were “designed to prevent” him from

 filing suit. Indeed, most of them occurred long before a lawsuit could have been predicted.

        ACS of Ohio’s Motion for Summary Judgment on the claim for equitable estoppel is

 GRANTED. Mr. Price’s Motion for Summary Judgment on the same is DENIED.

                        b.      Equitable tolling

        That leaves the doctrine of equitable tolling, which is rooted in general principles of

 equity. Equitable tolling is to be invoked only “‘in compelling cases’” where “‘a departure from

 established procedure’” is justifiable. McCualsky, 100 N.E.3d at 1055 (quoting Sharp v. Ohio

 Civil Rights Comm’n, No. 04 MA 116, 2005 WL 589889, at *2 (Ohio Ct. App. Mar. 10, 2005)).

 It “is to be applied sparingly and only in exceptional circumstances.” Id. “A litigant seeking

 equitable tolling must demonstrate that he or she diligently pursued his or her rights, but some

 extraordinary circumstance stood in his or her way and prevented timely action.” Id. These

 considerations must be made on a case-by-case basis. Brown v. Ohio Dep’t of Job & Family

 Servs., No. 08AP-239, 2008 WL 5197157, at *4 (Ohio Ct. App. Dec. 11, 2008). Whether



                                                   18
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 19 of 23 PAGEID #: 2075




 equitable tolling applies is a question for the Court to decide. Zappone v. United States, 870 F.3d

 551, 562 (6th Cir. 2017). It is in the Court’s discretion to decide whether there exist

 “extraordinary circumstances” warranting the application of the doctrine. Sims v. Potter, No.

 5:05CV0708, 2006 WL 2792180, at *5 (N.D. Ohio Sept. 26, 2006).

        The Ohio Supreme Court has not established a test for how to apply these general

 principles, and no consensus has developed among the intermediate appellate courts. Some have

 said that the doctrine “generally” applies only where the plaintiff is intentionally misled or

 tricked into missing the filing deadline. Coleman v. Columbus State Cmty. Coll., 49 N.E.3d 832,

 838–39 (Ohio Ct. App. 2015); Unifund CCR Partners v. Young, No. 11-MA-113, 2013 WL

 5447666, at *7 (Ohio Ct. App. Sept. 27, 2013). Another Ohio court has looked to that factor but

 has also employed the same five-factor test that the Sixth Circuit uses, which looks at whether

 the plaintiff 1) lacked notice of a requirement to file suit, 2) lacked constructive knowledge of

 the filing requirement, and 3) was diligent in pursuing his rights; 4) whether there exists

 prejudice to the defendants; and 5) whether the plaintiff’s ignorance of the particular legal

 requirement was reasonable. Compare Moore v. Ohio Dep’t of Rehab. & Corr., No. 10AP-732,

 2011 WL 1225466, at *6 (Ohio Ct. App. Mar. 31, 2011), with Cheatom, 587 F. App’x at 281.

        What is common across these cases, regardless of the test used, is that equitable tolling is

 applied using the general principles of equity outlined above. It is thus those general principles

 that govern this Court’s analysis and that lead this Court to conclude that Mr. Price must prove

 the following to invoke equitable tolling: 1) he diligently pursued his rights, 2) some

 extraordinary circumstance prevented him from doing so, and 3) this is a compelling and

 exceptional case requiring a departure from the norm. See Byers v. Robinson, No. 08AP-204,




                                                  19
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 20 of 23 PAGEID #: 2076




 2008 WL 4328189, at *13 (Ohio Ct. App. Sept. 23, 2008) (citing Pace v. DiGuglielmo, 544 U.S.

 408, 418 (2005)).

        ACS of Ohio contends that Mr. Price did not diligently pursue his rights because he did

 not take adequate steps to uncover the identity of ACS or ACS of Ohio. (ACS of Ohio Mot. for

 Summ. J., at 10, ECF No. 62; ECF No. 72, at 15–17.) Mr. Price, on the other hand, insists that he

 was justified in relying on the information that the VA-Belmont provided to him. (Pl. Resp. to

 ACS of Ohio Mot. for Summ. J., at 13–15, ECF No. 68.) This debate is a familiar one. At an

 earlier stage of this case, ACS of Ohio moved for summary judgment on the same grounds as it

 does here, that Mr. Price’s claims were barred by the statute of limitations. (ECF No. 31.) In

 ruling on this motion, the Court conducted a lengthy analysis to determine when Mr. Price’s

 medical claim accrued and thus when the statute of limitations began to run. (ECF No. 52, at 11–

 17.) Specifically, the Court reviewed the relevant Ohio law to identify the “cognizable event”

 that triggered the statute of limitations—whether that was Mr. Price’s cancer diagnosis or

 whether it was his discovery of the identity of ACS. (Id. at 11–12.)

        The Court concluded that “Ohio law obligates a plaintiff alleging medical negligence to

 work diligently to determine the identity of the tortfeasor(s) upon becoming aware of alleged

 negligence.” (Id. at 14.) But the Court also noted that there is a caveat to this general rule: “[I]f

 there exists a tortfeasor who was potentially involved in the alleged negligence of whom the

 plaintiff was unaware and had no reason to be aware, the statute of limitations does not begin to

 run until the existence of that tortfeasor becomes known (or should have become known).” (Id. at

 14–15.) The question then was whether Mr. Price could take advantage of that caveat—i.e.,

 whether he was unaware and had no reason to be aware of a tortfeasor responsible for his

 negligence. After reviewing principles of vicarious ability under Ohio law, the Court concluded



                                                   20
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 21 of 23 PAGEID #: 2077




 that that was not the case here because ACS of Ohio is a secondary tortfeasor, not a primary one.

 (Id. at 17.) That is, Mr. Price’s alleged tortfeasors are the medical staff at the VA-Belmont, and

 ACS of Ohio is only secondarily liable as their employer due to the doctrine of respondeat

 superior. (Id. at 16–17.)

         In Mr. Price’s case, while he may not have known the identity of his primary tortfeasors’

 employer at the time of his cancer diagnosis, he did know the identity of his primary tortfeasors.

 Under Ohio law, that was enough to trigger the statute of limitations at the time of his cancer

 diagnosis on December 13, 2016. (Id. at 17.)

         Mr. Price offers no principle of law to indicate that this same analysis should not control

 here. Although the equitable tolling analysis is different from the analysis for identifying the

 cognizable event, both require diligence. Compare McCualsky, 100 N.E.3d at 1055, with

 Flowers v. Walker, 589 N.E.2d 1284, 1288 (Ohio 1992) (“The occurrence of a ‘cognizable

 event’ imposes upon the plaintiff the duty to . . . ascertain the identity of the tortfeasor or

 tortfeasors.”). It cannot be the case that equitable tolling can allow for an end-run around Ohio’s

 rules for triggering the statute of limitations, particularly in light of this common diligence

 requirement.

         To be sure, the equitable tolling and cognizable event analyses will not always run in

 parallel. For example, a defendant’s inequitable conduct that is intended to delay a plaintiff’s

 initiation of a lawsuit may support equitable tolling but would have nothing to do with the

 cognizable event analysis. But where, as here, the facts identified in support of equitable tolling

 are the same as the facts analyzed to establish the cognizable event, these analyses run

 concurrently. Cf. Erwin v. Bryan, 929 N.E.2d 1019, 1025 (Ohio 2010) (“Once the claim has




                                                   21
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 22 of 23 PAGEID #: 2078




 accrued, the failure of the plaintiff to learn the identity of an allegedly negligent party does not

 delay the running of the statute of limitations.”).

        Here, Mr. Price argues that he should not have been expected to seek out the identity of

 ACS or ACS of Ohio given that the VA-Belmont held itself out as being operated by the VA.

 The Court disagrees. Mr. Price was aware whom his alleged tortfeasors were—the medical staff

 at the VA-Belmont and at VAPHS—and it was his obligation to discover all other relevant facts

 required to initiate a lawsuit, including to make diligent efforts to identify, rather than assume,

 the employer of his alleged tortfeasors.

        The ostensible unfairness of this situation is not lost on the Court. (See ECF No. 52, at

 17.) “[D]efeated litigants, no matter how fairly treated, do not always have the feeling that they

 have received justice.” NLRB v. Donnelly Garment Co., 330 U.S. 219, 237 (1947). But in the

 end, the Court must apply the neutral principles of the governing law, and it is those neutral

 principles that compel the result here.

        Because Mr. Price has not shown that he has diligently pursued his rights, he is not

 entitled to the application of equitable tolling. The statute of limitations has thus run on his

 claims against ACS of Ohio. The rest of Mr. Price’s arguments are moot. ACS of Ohio’s Motion

 for Summary Judgment is GRANTED, and Mr. Price’s Motion for Summary Judgment is

 DENIED.

 V.     CONCLUSION

        For the reasons set forth above, the United States’ Motion for Summary Judgment is

 DENIED, ACS of Ohio’s Motion for Summary Judgment is GRANTED, and Plaintiff’s Motion

 for Summary Judgment is DENIED. The United States’ Motion to Dismiss the negligent

 supervision claim for lack of subject matter jurisdiction is GRANTED.



                                                   22
Case: 2:18-cv-00949-SDM-CMV Doc #: 78 Filed: 08/07/20 Page: 23 of 23 PAGEID #: 2079




        What remains for trial is Plaintiff’s claim against the United States for VAPHS’s alleged

 negligence in failing to provide his 2015 PSA test results to Dr. Jones.

        IT IS SO ORDERED.



                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




                                                 23
